DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           B.N.R., the mother,
                               Appellant,

                                     v.

               DEPARTMENT OF CHILDREN AND FAMILIES
                     and GUARDIAN AD LITEM,
                            Appellees.

                     Nos. 4D17-1467 and 17-1468

                           [August 10, 2017]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Howard H. Harrison, Senior Judge; L.T. Case
Nos. 50-2013-DP-300209-XXXX-MB and 50-2015-DP-300243-XXXX-MB.

  Antony P. Ryan, Regional Counsel, and Paul O’Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, West Palm
Beach, for appellant.

   Sara E. Goldfarb, Sanford, for appellee Guardian ad Litem Program.

  Meredith K. Hall, Bradenton, for appellee Department of Children and
Families.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.